Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” in claim 4, “operation guide unit” in claim 7, and “audio generation unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “input unit”, [0036] states “The input unit 13 of the ultrasound diagnostic apparatus 1 allows the user to perform an input operation, and is configured to include a keyboard, a mouse, a trackball, a touchpad, a touch panel, and the like”.
Therefore, “input unit” has been interpreted to be any device capable of receiving user input, including but not limited to a keyboard, mouse, trackball, touchpad, and touch panel.
Regarding “operation guide unit”, [0038] states “The processor 16 having the display control unit 6, the image acquisition unit 8, the site recognition unit 9, the operation guide unit 10, and the apparatus control unit 12 is constituted by a CPU (Central Processing Unit) and a control program for causing the CPU to perform various processing operations, or may be configured using a digital circuit. The display control unit 6, the image acquisition unit 8, the site recognition unit 9, the operation guide unit 10, and the apparatus control unit 12 may be configured to be partially or entirely integrated into a single CPU”.  Further, [0040]-[0048] detail steps S1-S10 performed by the operation guide unit.
Therefore, “operation guide unit” has been interpreted to be a part of a processor capable of performing the functions outlined in steps S1-S10.
Regarding “audio generation unit”, [0153] states “The audio generation unit 23 is connected to the operation guide unit 10 of the processor 16B and is configured to include a speaker or the like to generate audio”.
Therefore, “audio generation unit” has been interpreted to be a speaker capable of generating audio.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the operation guide unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the display unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: YES -The claims recite a method for controlling an ultrasound diagnostic apparatus, and, therefore, are a method.
Step 2A, Prong 1, Judicial Exception: YES -Claim 18 recites the limitations “performing image analysis on the acquired ultrasound image to recognize an imaged site of the subject” and “guiding a user to operate the ultrasound probe so as to detect at least one peripheral site effective to detect the target site , and guiding the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result”.  These limitations comprise method steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, and nothing in the claim element precludes the step from practically being performed in the mind.  Thus, the claims recite a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No -The claim recites additional elements such as “acquiring an ultrasound image on the basis of a reception signal generated by transmission and reception of an ultrasound beam from an ultrasound probe to a subject”.  This acquiring step constitutes an additional element, and it recites an insignificant pre-extra solution activity of data gathering.  Because the claims are recited at a high level of generality, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea to integrate the judicial exception into a practical application.  Thus, the claims are directed to an abstract idea.
Step 2B, Inventive Concept: No -The additional elements amount to no more than a means for gathering data.  The gathering of data cannot integrate a judicial exception into a practical application or provide an inventive concept.  Because the acquiring step remains an insignificant pre-extra solution activity, the additional elements, either considered individually or as a whole, do not claim substantially more than the judicial exception and therefore does not confer an inventive concept.  There is no inventive concept in the claim, and thus, it is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2010/0049050) in view of Caluser (US 2009/0124906).
Regarding claim 1, Pelissier teaches an ultrasound diagnostic apparatus comprising:
an ultrasound probe (ultrasound transducer 14, [0038]); and
a processor (protocol controller 30, [0023] & [0035]) that transmits an ultrasound beam from the ultrasound probe to a subject ([0039]-[0040]) to acquire an ultrasound image (image 21, [0042]).
However, Pelissier fails to disclose a memory that stores at least one peripheral site effective to detect a target site; and that the processor performs image analysis on the ultrasound image acquired to recognize an imaged site of the subject, and, during detection of the target site, guides a user to operate the ultrasound probe so as to detect the at least one peripheral site stored in the memory and guides the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result of the imaged site of the subject.
Caluser teaches:
a memory (memory, [0049]) that stores at least one peripheral site (anatomical reference, [0049]) effective to detect a target site (target site, [0049]); and
a processor (software application, [0019]) that performs image analysis on the ultrasound image acquired to recognize an imaged site of the subject ([0020]-[0021]), and, during detection of the target site, guides a user to operate the ultrasound probe so as to detect the at least one peripheral site stored in the memory and guides the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result of the imaged site of the subject ([0022]-[0023]).
Because supplementary calculations are performed with reference to the anatomical references and target pixels, it can be assumed that the processor recognizes the anatomical references.  For example, in order to calculate the distance from the anatomical reference, as taught in [0020], the processor must first recognize the anatomical reference and its position.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier to include a memory that stores at least one peripheral site effective to detect a target site, and such that the processor performs image analysis on the ultrasound image acquired to recognize an imaged site of the subject, and, during detection of the target site, guides a user to operate the ultrasound probe so as to detect the at least one peripheral site stored in the memory and guides the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result of the imaged site of the subject, as taught by Caluser.  Detecting a peripheral site and providing guidance to detect a target site can help verify that the ultrasound probe is obtaining image data at the correct location and can assist the user in doing so.  This can result in a more effective procedure with higher quality ultrasound images.
Regarding claim 2, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1, and Pelissier further teaches a determined detection order (sequence of ultrasound images, [0048]) in which a plurality of sites (various internal organs of a subject, [0048]) are detected, and the processor guides the user to operate the ultrasound probe so as to sequentially detect the plurality of sites in accordance with the determined detection order ([0048]).
However, Pelissier fails to disclose that the memory stores a plurality of peripheral sites effective to detect the target site; and that the plurality of sites comprises a plurality of peripheral sites.
Caluser teaches:
the memory stores a plurality of peripheral sites (umbilicus, thyroid cartilage, etc., [0021]) effective to detect the target site (liver, neck, etc., [0021]); and
the plurality of sites comprises a plurality of peripheral sites ([0021]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier such that the memory stores a plurality of peripheral sites effective to detect the target site; and that the plurality of sites comprises a plurality of peripheral sites, as taught by Caluser.  Using a plurality of peripheral sites ensures that each target site in the determined detection order uses a peripheral site during its detection.  This ensures a more accurate detection of each target site.
Regarding claims 3 & 5-7, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 2, and Pelissier further teaches that the processor guides the user to operate the ultrasound probe so as to change the determined detection order and detect the plurality of sites in the changed detection order ([0069]).
According to [0069], the user can be prompted to choose between two or more protocols.  Because these protocols are distinct, they must either comprise different steps or a different arrangement of steps.  Either way, the selection of protocols provides a way to change the determined detection order.
Modified Pelissier teaches that the plurality of sites comprises a plurality of peripheral sites (Caluser, [0021]).
Regarding claim 4, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 2, and Pelissier further teaches an input unit (touchscreen 32A, [0044]) that allows the user to perform an input operation ([0044]-[0045]).
Regarding claim 10, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 2, and Pelissier further teaches that the processor guides the user to operate the ultrasound probe so as to sequentially detect the plurality of sites stored for each subject in accordance with the determined detection order stored for the subject ([0048]).
However, Pelissier fails to disclose that the memory stores, for each subject, the plurality of peripheral sites effective to detect the target site; and that the plurality of sites comprises a plurality of peripheral sites.
Caluser teaches:
the memory stores, for each subject, the plurality of peripheral sites effective to detect the target site ([0021]); and
the plurality of sites comprises a plurality of peripheral sites ([0021]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier such that the memory stores, for each subject, the plurality of peripheral sites effective to detect the target site; and that the plurality of sites comprises a plurality of peripheral sites, as taught by Caluser.  Using a plurality of peripheral sites ensures that each target site in the determined detection order uses a peripheral site during its detection.  This ensures a more accurate detection of each target site.
Regarding claim 11, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1, and Pelissier further teaches comprising a display unit (display 20, [0048]), wherein the processor displays on the display unit a guide provided to the user to operate the ultrasound probe ([0048] & [0099]).
Regarding claim 17, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1, and Pelissier further teaches that the processor is connected to the ultrasound probe via a network (ethernet or other network connection 62A, [0073]-[0074]).
Regarding claim 18, Pelissier teaches a method for controlling an ultrasound diagnostic apparatus, comprising:
acquiring an ultrasound image (image 21, [0042]) on the basis of a reception signal generated by transmission and reception of an ultrasound beam from an ultrasound probe to a subject ([0040]-[0041]).
However, Pelissier fails to disclose performing image analysis on the acquired ultrasound image to recognize an imaged site of the subject; and during detection of a target site, guiding a user to operate the ultrasound probe so as to detect at least one peripheral site effective to detect the target site, and guiding the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result.
Caluser teaches:
performing image analysis on the acquired ultrasound image to recognize an imaged site of the subject ([0020]-[0021]); and
during detection of a target site (target site, [0049]), guiding a user to operate the ultrasound probe so as to detect at least one peripheral site (anatomical reference, [0049]) effective to detect the target site ([0049]), and guiding the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result ([0022]-[0023]).
Because supplementary calculations are performed with reference to the anatomical references and target pixels, it can be assumed that the processor recognizes the anatomical references.  For example, in order to calculate the distance from the anatomical reference, as taught in [0020], the processor must first recognize the anatomical reference and its position.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Pelissier to include performing image analysis on the acquired ultrasound image to recognize an imaged site of the subject; and during detection of a target site, guiding a user to operate the ultrasound probe so as to detect at least one peripheral site effective to detect the target site, and guiding the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result, as taught by Caluser.  Detecting a peripheral site and providing guidance to detect a target site can help verify that the ultrasound probe is obtaining image data at the correct location and can assist the user in doing so.  This can result in a more effective procedure with higher quality ultrasound images.
Regarding claim 19, Pelissier teaches a processor for an ultrasound diagnostic apparatus, wherein the processor is configured to:
acquire an ultrasound image (image 21, [0042]) on the basis of a reception signal generated by transmission and reception of an ultrasound beam from an ultrasound probe to a subject ([0020]-[0021]).
However, Pelissier fails to disclose that the processor is configured to: perform image analysis on the acquired ultrasound image to recognize an imaged site of the subject; and during detection of a target site, guide a user to operate the ultrasound probe so as to detect at least one peripheral site effective to detect the target site, and guide the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result for the imaged site.
Caluser teaches a processor (software application, [0019]) configured to:
perform image analysis on the acquired ultrasound image to recognize an imaged site of the subject ([0020]-[0021]); and
during detection of a target site (target site, [0049]), guide a user to operate the ultrasound probe so as to detect at least one peripheral site (anatomical reference, [0049]) effective to detect the target site ([0049]), and guide the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result for the imaged site ([0022]-[0023]).
Because supplementary calculations are performed with reference to the anatomical references and target pixels, it can be assumed that the processor recognizes the anatomical references.  For example, in order to calculate the distance from the anatomical reference, as taught in [0020], the processor must first recognize the anatomical reference and its position.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the processor taught by Pelissier to include performing image analysis on the acquired ultrasound image to recognize an imaged site of the subject; and during detection of a target site, guiding a user to operate the ultrasound probe so as to detect at least one peripheral site effective to detect the target site, and guiding the user to operate the ultrasound probe so as to detect the target site on the basis of a recognition result, as taught by Caluser.  Detecting a peripheral site and providing guidance to detect a target site can help verify that the ultrasound probe is obtaining image data at the correct location and can assist the user in doing so.  This can result in a more effective procedure with higher quality ultrasound images.
Regarding claim 20, Pelissier in view of Caluser teach the processor for an ultrasound diagnostic apparatus according to claim 19, and Pelissier further teaches that the processor is connected to the ultrasound probe via a network (ethernet or other network connection 62A, [0073]-[0074]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Caluser, as applied to claims 4-5, above, in further view of Rothberg (US 2017/0360403).
Regarding claim 8, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 4.
However, Pelissier in view of Caluser fail to disclose that the processor recognizes an imaged site of the subject on the basis of subject information concerning a state of the subject, which is input by the user through the input unit.
Rothberg teaches that the processor recognizes an imaged site of the subject on the basis of subject information (medical information about the subject, [0087]) concerning a state of the subject ([0087]), which is input by the user through the input unit ([0250]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier and Caluser such that the processor recognizes an imaged site of the subject on the basis of subject information concerning a state of the subject, which is input by the user through the input unit, as taught by Rothberg.  Because the relative positions or sizes of various anatomical structures may vary based on a patient’s age, height, weight, sex, etc., inputting this information about the patient can increase the accuracy of locating these anatomical structures.
Regarding claim 9, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 5.
However, Pelissier in view of Caluser fail to disclose that the processor recognizes an imaged site of the subject on the basis of subject information concerning a state of the subject, which is input by the user through the input unit.
Rothberg teaches that the processor recognizes an imaged site of the subject on the basis of subject information (medical information about the subject, [0087]) concerning a state of the subject ([0087]), which is input by the user through the input unit ([0250]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier and Caluser such that the processor recognizes an imaged site of the subject on the basis of subject information concerning a state of the subject, which is input by the user through the input unit, as taught by Rothberg.  Because the relative positions or sizes of various anatomical structures may vary based on a patient’s age, height, weight, sex, etc., inputting this information about the patient can increase the accuracy of locating these anatomical structures.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Caluser, as applied to claim 10, above, in further view of Chono (US 2015/0320399).
Regarding claim 12, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 10.
However, Pelissier in view of Caluser fail to disclose that the processor generates a contour of the at least one peripheral site recognized, the display unit displays the ultrasound image acquired, and the contour of the at least one peripheral site generated by the processor is displayed superimposed on the ultrasound image displayed on the display unit.
Chono teaches that the processor (measurement position computation unit 110, [0081]) generates a contour (contour line 352, [0081]) of the at least one peripheral site (cardiac wall, [0081]) recognized, the display unit (display unit 132, [0083]) displays the ultrasound image (image 302, [0083]) acquired, and the contour of the at least one peripheral site generated by the processor is displayed superimposed on the ultrasound image displayed on the display unit ([0081] & [0083]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier and Caluser such that the processor generates a contour of the at least one peripheral site recognized, the display unit displays the ultrasound image acquired, and the contour of the at least one peripheral site generated by the processor is displayed superimposed on the ultrasound image displayed on the display unit, as taught by Chono.  Generating a contour of the peripheral site allows the user to quickly and effectively understand positional information of an image, allowing for diagnostic decisions to be made with more confidence and accuracy.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Caluser, as applied to claim 1, above, in further view of Ishikawa (US 2011/0246129).
Regarding claim 13, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1.
However, Pelissier in view of Caluser fail to disclose an audio generation unit, wherein the processor guides the user to operate the ultrasound probe by generating audio from the audio generation unit.
Ishikawa teaches an audio generation unit (sound presentation section, [0126]), wherein the processor guides the user to operate the ultrasound probe by generating audio from the audio generation unit ([0126]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Pelissier and Caluser to include an audio generation unit, wherein the processor guides the user to operate the ultrasound probe by generating audio from the audio generation unit, as taught by Ishikawa.  This allows the user to follow guidance from the processor without having to look at a display screen.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Caluser, as applied to claim 1, above, in further view of Parthasarathy (US 2016/0143621).
Regarding claim 14, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1, and Caluser further teaches identifying the target site and at least one peripheral site ([0021]).
However, Pelissier in view of Caluser fail to disclose imaging a common bile duct, a portal vein, and a gallbladder.
Parthasarathy teaches imaging a common bile duct, a portal vein, and a gallbladder ([0067]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ability to identify the target site and at least one peripheral site taught by Caluser such that a common bile duct is identified as the target site and a portal vein and a gallbladder are identified as the peripheral sites, as taught by Parthasarathy.  Locating and imaging the common bile duct is a necessary step when attempting to diagnose gallstones or a blockage of the bile duct.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Caluser, as applied to claim 1, above, in further view of Zilberstein (US 2005/0266074).
Regarding claim 15, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1, and Caluser further teaches identifying the target site and at least one peripheral site ([0021]).
However, Pelissier in view of Caluser fail to disclose imaging an appendix, an ascending colon, a cecum, and an ileum.
Zilberstein teaches imaging an appendix, an ascending colon, a cecum, and an ileum ([0101]-[0102]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ability to identify the target site and at least one peripheral site taught by Caluser such that an appendix is identified as the target site and an ascending colon, a cecum, and an ileum are identified as the peripheral sites, as taught by Zilberstein.  Locating and imaging the appendix is a necessary step when attempting to diagnose appendicitis.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Caluser, as applied to claim 1, above, in further view of Narouze (US 2010/0204568).
Regarding claim 16, Pelissier in view of Caluser teach the ultrasound diagnostic apparatus according to claim 1, and Caluser further teaches identifying the target site and at least one peripheral site ([0021]).
However, Pelissier in view of Caluser fail to disclose imaging a nerve root of a fifth cervical vertebra and a nerve root of a seventh cervical vertebra and a nerve root of a sixth cervical vertebra.
Narouze teaches imaging a nerve root of a fifth cervical vertebra and a nerve root of a seventh cervical vertebra and a nerve root of a sixth cervical vertebra ([0044]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ability to identify the target site and at least one peripheral site taught by Caluser such that a nerve root of a fifth cervical vertebra and a nerve root of a seventh cervical vertebra are identified as the target site and a nerve root of a sixth cervical vertebra is identified as the peripheral sites, as taught by Narouze.  As stated by [0043]-[0044] of Narouze, locating and imaging nerve roots of the cervical vertebrae is a necessary step when treating complex regional pain syndrome (CRPS).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793